Wells, J.
This case seems to be entirely covered by the decision in Jackson v. Roberts, 14 Gray, 546. The intent of the testator to provide for the children of his nephew, Dr. Odin, and of his two nieces, Mrs. Currier and Mrs. Dorr, as a class, or in classes, is manifest from the whole tenor of the will. In the second, ninth, tenth and eleventh clauses he treats them as three separate classes, each class representing the parent. In the twelfth and fourteenth clauses he treats them all as one class * and, as the interests bequeathed by these two clauses are not to come presently into possession, he extends the right of survivor-ship in each case, by express terms, until such time as the estate would become distributable. The omission of any provision for *531survivorship, in the ninth, tenth and eleventh clauses, is not significant of a purpose to the contrary; because, regarding them as classes, the principle of survivorship, would attach, without express words, so far that, in case of the death of any one or more of a class during the life of the testator, the whole interest would pass to those of the same class who should be living at his decease.
We cannot doubt that this was the intent of the testator ; and therefore the designation of each individual by name will not be held to make the devise operate as a gift of a separate interest to each individual named, which would lapse by his death before the testator. The inference, which would otherwise be drawn from such designation, must yield to the general intent; and that is to give the estate (in each case) to the children of his nephew or niece. This conclusion is fortified by the separate character and locality of each estate thus given to the respective families.
The case of Ballard v. Ballard, 18 Pick. 41, cited to the point that the devise to Wm. W. Dorr lapsed or was void, by his death before the testator, does not sustain that position; but the contrary. It is indeed said in that case that “ the court,are of opinion that those devises lapsed and became wholly void; ” but the court held nevertheless that the survivors of the class to which they belonged took the entire interest that was the subject of the devise. We infer therefore that the terms used in the opinion were applied inadvertently.
In accordance with these conclusions, judgment must be rendered for the plaintiff; the amount to be ascertained as provided by the agreement of the uarties.